FILED
                            NOT FOR PUBLICATION                             NOV 12 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILLIAM SEPATIS,                                 No. 09-16537

              Plaintiff - Appellant,             D.C. No. 3:08-cv-02497-JCS

  v.
                                                 MEMORANDUM *
CITY AND COUNTY OF SAN
FRANCISCO, et al.,

              Defendants - Appellees.



                   Appeal from the United States District Court
                      for the Northern District of California
                   Joseph C. Spero, Magistrate Judge, Presiding

                     Argued and Submitted November 5, 2010
                            San Francisco, California

Before: ALARCÓN and RYMER, Circuit Judges, and KENNELLY, District
Judge.**

       William Sepatis appeals the district court’s grant of summary judgment in

favor of the City and County of San Francisco and several police officers on his


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Matthew F. Kennelly, United States District Judge for
the Norther District of Illinois, sitting by designation.
claim that the officers towed his car in retaliation for his exercise of his First

Amendment rights.

      We affirm. Sepatis’s evidence of retaliatory motive was very weak at best,

and the officers unquestionably had probable cause to tow his car for investigation

of a hit-and-run accident involving property damage. Summary judgment is

appropriate in a case like this one involving “very strong evidence of probable

cause and very weak evidence of a retaliatory motive.” Dietrich v. John Ascuaga’s

Nugget, 548 F.3d 892, 901 (9th Cir. 2008). Because no reasonable jury could find

in Sepatis’s favor on his claim, we need not reach the question of whether the

officers are entitled to qualified immunity.

      The district court’s grant of summary judgment is AFFIRMED.




                                           -2-